Filed 9/15/15 In re S.C. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re S.C. et al., Persons Coming Under the                          B261478
Juvenile Court Law.
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK07867)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.C.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Julie Fox
Blackshaw, Judge. Affirmed.
         Karen B. Stalter, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jessica Paulson-Duffy, Deputy County Counsel, for Plaintiff and Respondent.


                                                 **********
       Mother M.C. appeals from the juvenile court’s jurisdictional findings under
section 300, subdivision (b) of the Welfare and Institutions Code1 as to her now 14-year-
old daughter E.C. and 17-year-old son S.C., claiming there was not substantial evidence
that her substance abuse placed her children at substantial risk of harm. Because mother
does not challenge the juvenile court’s jurisdictional findings as to father , who is not a
party to this appeal, we find that her challenge to jurisdiction is nonjusticiable. And, in
any event, mother’s claim fails on its merits, as there was substantial evidence that
mother’s drug use put her children at risk.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On August 29, 2014, the Los Angeles County Department of Children and Family
Services (Department) received a referral, reporting emotional abuse and general neglect
of E.C. and S.C. According to the reporting party, mother consumed methamphetamine,
heroin, and pain pills, and allowed E.C. to use drugs with her. Mother was never home
with the children, but on the streets using drugs.
       On September 4, a Department social worker contacted the Avalon Sheriff’s
Department to inquire about the family. Deputy Torres reported that he visited with the
family on August 29, and that he believed the allegations were false, and that mother was
caught in the middle of some “island . . . gossip.” Deputy Torres was familiar with the
family, and did not believe they had a problem with substances. He believed E.C. was
“well adjusted.” S.C. did suffer from some learning disabilities, but was otherwise not a
difficult child. He observed the family’s home to be clean with no drug paraphernalia.
Deputy Torres did not have any child safety concerns.
       The following day, the Department social worker spoke with Wayne Herbst, the
Dean of the Avalon Schools. Dean Herbst reported that both E.C. and S.C. attended
special education classes for learning disabilities. He had no concerns for S.C., who he
described as a “sweet kid.” E.C., however, is “very defiant,” and “enamored with


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                              2
gangs.” The previous year, E.C. struggled with school and friends. She made a number
of inappropriate Facebook posts, and was arguing with other students. The current
school year was going better, but E.C. did not have any friends. When asked about
substance abuse problems with E.C. or at home, Dean Herbst denied any knowledge of
drug use, but cautioned that E.C. is “heading toward high risk behavior.”
       The social worker also interviewed E.C., who appeared clean, sober, healthy, and
appropriately dressed. E.C. reported feeling safe at school and at home. She denied any
inappropriate discipline, domestic violence, or drug or alcohol abuse in the home. E.C.
also denied using drugs. She admitted she had no friends at school, and believed the
report to the Department was made “by other students who do not like her.”
       The social worker also interviewed S.C. He appeared clean, healthy, and
appropriately dressed. He was initially reluctant to speak with the social worker, but
agreed to be interviewed. S.C. reported that he does well in school, and that he plays
football and has plenty of friends. He feels safe at home, and denied any substance abuse
or domestic violence in the home. S.C. told the social worker he takes medication for
depression and anxiety, but that he currently feels “fine.” He also sees a therapist once a
week. S.C. consistently denied the allegations in the report to the Department.
       School principal Angelica Gonzalez reported that E.C. suffered from behavioral
issues, and is known as a “mean girl” at school. E.C. posted false rumors on Facebook.
She had been diagnosed with ADHD, and was taking medication for the condition.
Principal Gonzalez believe E.C. “to be the type of child to take drugs.” However, E.C.
never appeared to be under the influence, and had never been caught with drugs or drug
paraphernalia on campus. She had been caught with flavored tobacco. S.C. does not
have any behavioral issues. He has low academic performance, but is not defiant.
According to Ms. Gonzalez, “mother is very dramatic, and father is known to be in and
out of the home and [to] be under the influence of alcohol on a daily basis.” E.C. was
previously in counseling, and the therapist was trying to work with mother to stop
rewarding E.C.’s bad behavior. However, the therapist closed the case because the
family did not make any progress.


                                             3
       On September 24, the social worker spoke with mother. Mother denied the
allegations. Mother admitted that she takes prescription pain medications for injuries
related to a car accident, but denied that she abuses them. Mother reported taking
“oxicod, diposenac, hydroco, cyclobenzaprine, ibuprofen, and/or canesoprodol.” Mother
consented to an on-demand drug test.
       On September 26, the social worker interviewed father, who denied the
allegations. He admitted consuming two to three beers every other day.
       On October 3, the Department received the results of mother’s drug test, which
was positive for amphetamine and methamphetamine, but negative for all other
substances. When confronted with the positive test, mother denied any drug use other
than her prescription medicines.
       A Team Decision-Making Meeting (TDM) was held on October 10. The
Department discussed its concerns about mother’s prescription drug use. Mother was
taking multiple medications, prescribed by four different doctors. One doctor had
prescribed Hydrocodone for pain, and Diclofenal. Another doctor had prescribed
“OxyCod” for pain, and Carisprodol. Other doctors had prescribed Fluoxetine for
depression, antibiotics, and weight loss drugs. Mother adamantly denied using
methamphetamines, and claimed her prescription medications caused the positive test
result. However, the lab was aware of mother’s medications, and denied they could
cause a false positive result for methamphetamine. When confronted with this
information, mother responded “there are a lot of mean people in the Island and that this
is not fair.” Mother also believed someone at E.C.’s school had made the allegations
about the family, and may have tampered with her drug test, as she was present at the
testing facility when mother tendered her urine sample. Mother insisted that the
Department discuss her medications with the lab again.
       When the social worker contacted the lab, and asked whether mother’s
medications could cause a false positive result for methamphetamine, the lab director
informed the social worker that “there are lots of similarities, but [the drugs] will not
make you test positive for methamphetamines.”


                                              4
        At the TDM, father admitted to daily drinking because he was depressed, and
admitted to drinking before the TDM. Father denied that mother used
methamphetamines. However, he expressed concern about her prescription medication
use.
        At the conclusion of the TDM, mother continued to deny using
methamphetamines. However, she admitted to drinking at bars, and opined that someone
might have laced one of her drinks.
        Both parents agreed to participate in services. The Department’s recommendation
was that the children remain with mother and father, under the supervision of the
Department.
        The Department checked mother’s criminal history and discovered that mother
had two arrests for disorderly conduct for being intoxicated or under the influence of
drugs, one in 2008 and another in 2010. The disposition of these matters was not
specified in the report.
        At the October 15 detention hearing, the court ordered that the children remain
released to mother and father, and ordered that mother and E.C. be provided with drug
testing referrals.
        The Department’s December 4, 2014 jurisdiction/disposition report provided
additional information. In a subsequent interview, mother continued to deny use of
methamphetamines, and stated that diet pills might have caused a false positive. Mother
reported that she participates in a medically supervised weight control program, and takes
Phentermine and Phendimetrazine. She provided a note from Dr. Laura Ultabarri, who
noted that these medications “can appear as amphetamine in the urine.” Mother also
provided a letter from Dr. Ronald Grant, stating that these medicines may show up on
urine screening tests. Mother also complained that her tests may have been tampered
with.
        Mother reported that the Department’s involvement with her family was causing a
great deal of stress, and that she had been unable to sleep and was “extremely anxious.”



                                             5
Mother claimed the dependency case was adversely affecting the children, but she did not
seek any counseling for them.
       Mother tested negative for drugs on October 14, 2014. Mother’s November 20,
2014 drug test was positive for methamphetamines and “benzo.”
       The Department contacted the lab and inquired whether Phentermine and
Phendimetrazine could cause mother’s positive test. The lab denied that these drugs
would cause a positive test for methamphetamine. The social worker was unable to reach
Doctors Ultabarri or Grant to ask further questions about their correspondence. The
Department spoke with “Jen” at Dr. Grant’s office, who confirmed that the drugs could
cause a positive test for amphetamine, but not for methamphetamine.
       In a last minute information for the court, the Department noted that mother did
not show up for a December 3 drug test.
       The combined jurisdictional/dispositional hearing was held on December 4, 2014.
Mother’s counsel argued that the allegations concerning her drug use should be
dismissed, because “drug use alone is not enough for jurisdiction” and that there was no
nexus between mother’s drug use and any harm to the children, because the children were
well cared for. Minors’ counsel argued that the substance abuse in the home was having
an impact on the children, and that the children were “cover[ing]” for their parents, which
would have “horrible long-term [effects].” The Department argued that mother clearly
had a drug problem, was in denial, and was not dealing with it, creating a risk of harm to
the children.
       The juvenile court concluded that “the evidence is quite . . . clear that the mother
is abusing prescription drugs and using illegal drugs as well. And I do think there is
abuse.” The juvenile court also found “there is an impact, a nexus, with the children
causing a risk to their safety” based on the lack of “follow through” with E.C.’s
counseling, and E.C.’s “leaning towards gang behavior.” The court expressed its view
that “I do not need to wait until . . . some kind of tragedy.” The court also explained that
S.C. is “developmentally compromised” and therefore at risk.
       The court sustained the following allegation in the petition, as to mother:


                                             6
              “[Under section 300, subdivision (b),] mother . . . has a history of
       substance abuse and is a current user of methamphetamines, which renders
       the mother incapable of providing regular care of the children. On prior
       occasions in 2014, the mother was under the influence of
       methamphetamines, while the children were in mother’s care and
       supervision. On 9/25/2014, the mother had a positive toxicology screen for
       methamphetamines and amphetamines. Such substance abuse on the part
       of the mother endangers the children’s physical health and safety and places
       the children at risk of physical harm and damage.”
       The juvenile court also sustained allegations as to father’s alcohol abuse. Mother
was ordered to participate in drug testing and counseling.
       This timely appeal followed.
                                      DISCUSSION
       Mother contends the jurisdictional findings concerning her drug use under section
300, subdivision (b) are unsupported. Because mother does not challenge the
jurisdictional findings as to father, mother’s challenge to jurisdiction based on her
conduct is nonjusticiable. (In re I.A. (2011) 201 Cal. App. 4th 1484, 1490-1491; see also
In re Jonathan B. (1992) 5 Cal. App. 4th 873, 875 [“[A] reviewing court may affirm a
juvenile court judgment if the evidence supports the decision on any one of several
grounds”].)
       Mother acknowledges that jurisdiction over the children is proper because of the
sustained allegations as to father, but argues nonetheless that she will be prejudiced if the
findings concerning her drug use are allowed to stand because she has been ordered to
participate in drug counseling and testing. We disagree that mother has suffered any
prejudice, because substantial evidence supports the juvenile court’s findings.
       The standards for juvenile court jurisdiction under section 300, subdivision (b) are
well settled. (See In re Rocco M. (1991) 1 Cal. App. 4th 814, 820.) There was ample
evidence that mother suffered from a serious drug problem that negatively affected her
children. Mother was in denial about her abuse of prescription drugs and of illegal


                                              7
substances, creating a multitude of excuses. Moreover, her children appeared to be
covering for her, and were suffering a host of problems themselves.
       This case is distinguishable from those relied on by mother, where there was no
evidence that a parent’s use of substances had a negative impact on the children, and
there were no other factors creating safety concerns for the children. (See In re
Destiny S. (2012) 210 Cal. App. 4th 999, 1002-1005; In re Drake M. (2012)
211 Cal. App. 4th 754, 768-769; In re David M. (2005) 134 Cal. App. 4th 822, 830.)


                                     DISPOSITION
       The jurisdictional order is affirmed.

                                                   GRIMES, J.

       WE CONCUR:

                     BIGELOW, P. J.



                     FLIER, J.




                                               8